By the Court.

Lumpicin, J.
delivering the opinion.
[1.] We see nothing in the facts of this case to take it out of the rule laid down by this Court in Stamper et al. vs. Griffin, (12 Ga. Rep. 450) namely: that a vendee entering into the possession of land, under a bond for titles, to be executed at a time stipulated, does not hold adversely against the vendor, until the purchase money is paid. In such case, the possession of the vendee is not only consistent with the title of the vendor, but the very bond which was produced on the trial by the occupier, distinctly acknowledges the vendor’s title.
[2.] Adverse possession is a mixed question of law and fact, to be left to the Jury, under the instruction of the Court. *602Whether a given state of facts exist which constitute adverse possession, the Jury are to judge. Rut assuming all the facts proven to be true, whether they amount to adverse possession, is unquestionably a matter of law for the Court to decide. And it has done no more in the present case.